United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BALTIMORE VETERANS ADMINISTRATION
MEDICAL CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0643
Issued: September 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 28, 2019 appellant filed a timely appeal from a January 7, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted October 29, 2018 employment incident.
FACTUAL HISTORY
On November 1, 2018 appellant, then a 37-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that, on October 29, 2018, she injured her back when she
1

5 U.S.C. § 8101 et seq.

slipped and fell on a sticky grease mat while in the performance of duty. On the reverse side of
the claim form the employing establishment indicated that appellant stopped work on that day and
returned to work on October 30, 2018. It also checked the box marked “No” when asked whether
appellant was injured in the performance of duty.
In a development letter dated November 26, 2018, OWCP informed appellant that
additional factual and medical evidence was necessary to establish her claim, and provided a
questionnaire for her completion. It afforded her 30 days to submit the necessary evidence. In a
separate development letter of even date, OWCP advised the employing establishment of
appellant’s claim, and requested additional information regarding the circumstances surrounding
appellant’s alleged injury. It afforded the employing establishment 30 days to submit the requested
information.
In a supplemental statement dated December 4, 2018, appellant recounted that she was
walking in the employing establishment kitchen near the fryers when a mat stuck to her shoe, she
fell forward on the mat, and landed on her knees and stomach. She indicated that a coworker
helped her off the floor and she returned to work, but she then felt pain in her knees and in the
lower right part of her back and she sought medical treatment.
In a report dated December 7, 2018, Dr. Joyce Evans, Board-certified in family medicine,
noted that she examined appellant on November 6 and 20, 2018. She also noted that x-rays of
appellant’s lumbar spine and right knee dated November 30, 2018 revealed minimal spondylosis
and some degenerative changes to her right knee, but no evidence of fracture. Dr. Evans further
related that appellant’s knee pain resolved by her November 6, 2018 encounter, but she still
continued to experience significant back pain. She diagnosed back spasm and ongoing back pain,
and opined that appellant’s fall at work caused her back injury.
By decision dated January 7, 2019, OWCP denied appellant’s claim finding that she had
not submitted medical evidence containing a medical diagnosis in connection with the accepted
October 29, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

2

Id.

3
See M.C., Docket No. 18-1278 (issued March 7, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.6
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7 Second, the employee must submit evidence to establish
that the employment incident caused a personal injury.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted October 29, 2018 employment incident.
In support of her claim, appellant submitted a report dated December 7, 2018 from
Dr. Evans who indicated that appellant had back spasms and ongoing back pain. The Board has
held that a muscle spasm is a symptom and not a compensable medical diagnosis.11 Likewise, the
Board has held that pain is a symptom, not a diagnosis.12 A medical report is of no probative value
if it does not provide a firm diagnosis of a particular medical condition, or offer a specific opinion
as to whether the accepted employment incident caused or aggravated the claimed condition.13 As

4
J.P., Docket No. 19-0197 (issued June 21, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
5

J.P., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1359 (issued May 14, 2019); S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB
172 (2005).
7

D.B., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

C.W., Docket No. 19-0231 (issued July 15, 2019).

10

D.B., supra note 6; S.S., Docket No. 18-1488 (issued March 11, 2019).

11

See T.J., Docket No. 18-1500 (issued May 1, 2019); see also J.G., Docket No. 17-1382 (issued October 18, 2017).

12

D.B., supra note 6; E.M., Docket No. 18-1599 (issued March 7, 2019).

13

T.J., supra note 11; C.M., Docket No. 18-0146 (issued August 16, 2018).

3

Dr. Evans did not diagnose an actual medical condition causing appellant’s symptoms, her report
lacks probative value and is insufficient to establish appellant’s claim.14
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a diagnosed medical condition causally related to her accepted employment
incident of October 29, 2018.15 Appellant, therefore, has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted October 28, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

T.J., supra note 11; see D.K., Docket No. 17-1186 (issued June 11, 2018).

15

Supra note 10.

4

